DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on March 23, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the species election is incomplete.  See below for a detailed discussion.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHs or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Applicant's election without traverse of Group I (claims 80-94) in the reply filed on March 17, 2021 is acknowledged. Additionally applicant’s election with traverse of the species carbomer homopolymer type A as carbomer type and in the reply filed on March 17, 2021 is also acknowledged.
However applicant’s response of carbomer homopolymer type A is not a specific election as there are numerous different types of carbomer homopolymer type A. For instance Applicant’s specification in example 3 uses Carbopol 974 P and example 4 uses Carbopol 971 P. Applicant is requested to elect a specific, single and defined carbomer homopolymer type A. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619